     Case: 4:21-cv-00477-SRC Doc. #: 29 Filed: 07/30/21 Page: 1 of 7 PageID #: 337




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 CINDY TUMLIN-PIPER,                           )
                                               )
          Plaintiff(s),                        )
                                               )
          vs.                                  )       Case No. 4:21-cv-00477-SRC
                                               )
 UNITED HEALTHCARE SERVICES,                   )
 INC, et al.,                                  )
                                               )
          Defendant(s).                        )

                                    Memorandum and Order

         Plaintiff Cindy Tumlin-Piper took a few days off to recuperate from the extreme stress

she claims her employer, United Healthcare Services, Inc., and its executives had caused her. At

some point after Tumlin-Piper took this time off, United Healthcare terminated her. Tumlin-

Piper filed suit in Missouri state court alleging claims under Missouri’s Workers’ Compensation

Law and the Missouri Human Rights Act against United Healthcare Services, Inc. and

UnitedHealth Group, Inc. Defendants removed this action to federal court, claiming that

Tumlin-Piper fraudulently joined the Missouri Workers’ Compensation Law claim—a non-

removable claim—to avoid federal jurisdiction. Tumlin-Piper disputes the fraudulent-joinder

assertion and moves to remand this case to state court.

I.       Background

         Tumlin-Piper filed suit against Defendants in the Circuit Court of St. Louis County in

August 2020. Doc. 1 at ¶ 1; Doc. 3. She alleges that her employer, United Healthcare, violated

multiple Missouri statutes when it terminated her after she took time off for stress caused by

United Healthcare. Tumlin-Piper asserts a claim under Missouri’s Workers’ Compensation Law,



                                                   1
 Case: 4:21-cv-00477-SRC Doc. #: 29 Filed: 07/30/21 Page: 2 of 7 PageID #: 338




Mo. Rev. Stat. § 287.780, as well as age discrimination, sex discrimination, and retaliation

claims under the Missouri Human Rights Act. Mo. Rev. Stat. §§ 213.055; 213.070.

       Defendants removed this case to federal court in April 2021. Doc. 1. They claim that

this Court has subject matter jurisdiction based on diversity jurisdiction under 28 U.S.C. § 1332.

Doc. 1 at ¶¶ 11–22. Defendants argue that despite Tumlin-Piper’s contention that her claim

under Missouri’s Workers’ Compensation Law prevents the removal of this action, this case can

be removed because Tumlin-Piper fraudulently joined that claim to defeat removal. Id. at ¶¶ 23-

32. After removing the case to this Court, Defendants filed a Motion to Dismiss or, in the

Alternative, to Stay Pending Arbitration. Doc. 11.

       Tumlin-Piper now moves to remand this case back to state court, arguing that her claim

under Missouri’s Workers’ Compensation Law bars the removal of this case. Docs. 15, 16.

With Defendants having filed an opposition, Doc. 21, and Tumlin-Piper filing a reply, Doc. 27,

the motion is now ripe for review.

II.    Standard

       A defendant may remove to federal court any state court civil action over which the

federal court could exercise original jurisdiction. 28 U.S.C. § 1441(a). Federal district courts

have jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. “[T]he question whether a claim ‘arises under’ federal law

must be determined by reference to the ‘well-pleaded complaint.’” Great Lakes Gas

Transmission Ltd. P’ship v. Essar Steel Minn., LLC, 843 F.3d 325, 329 (8th Cir. 2016) (quoting

Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 808, 106 S. Ct. 3229, 92 L.Ed.2d

650 (1986)). The well-pleaded complaint rule “provides that federal jurisdiction exists only




                                                  2
 Case: 4:21-cv-00477-SRC Doc. #: 29 Filed: 07/30/21 Page: 3 of 7 PageID #: 339




when a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 96 L.Ed.2d 318 (1987).

          “The [removing] defendant bears the burden of establishing federal jurisdiction by a

preponderance of the evidence.” In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir.

2010). The federal court must remand the case to state court if it appears the federal court lacks

subject matter jurisdiction. 28 U.S.C. § 1447(c); In re Prempro Prods. Liab. Litig., 591 F.3d at

620. “All doubts about federal jurisdiction should be resolved in favor of remand to state court.”

In re Prempro Prods. Liab. Litig., 591 F.3d at 620.

III.      Discussion

          Under 28 U.S.C. § 1445(c), “[a] civil action in any State court arising under the

workmen's compensation laws of such State may not be removed to any district court of the

United States.” “28 U.S.C. § 1445(c) prevents removal of cases ‘arising under’ state worker's

compensation law even where there is diversity of citizenship between the parties.” Johnson v.

AGCO Corp., 159 F.3d 1114, 1116 (8th Cir. 1998). Under Missouri law, “[a]ny employee who

has been discharged or discriminated against [for exercising rights under Missouri’s Workers’

Compensation Law] shall have a civil action for damages against his or her employer.” Mo.

Rev. Stat. § 287.780 (2017). The Eighth Circuit has held that “a retaliatory[-]discharge claim

pursuant to Mo. Rev. Stat. § 287.780 ‘arises under’ Missouri worker’s compensation law.”

Johnson, 159 F.3d at 1116 (citing Humphrey v. Sequentia, Inc., 58 F.3d 1238, 1246 (8th Cir.

1995)).

          Here, Tumlin-Piper brings a claim under Missouri’s Workers’ Compensation Law, Mo.

Rev. Stat. § 287.780 (2017). United Healthcare does not dispute that a sufficiently-pleaded




                                                   3
 Case: 4:21-cv-00477-SRC Doc. #: 29 Filed: 07/30/21 Page: 4 of 7 PageID #: 340




Missouri Workers’ Compensation Law claim cannot be removed. Doc. 21 at p. 3. Rather, it

argues Tumlin-Piper fraudulently pleaded that claim to avoid federal jurisdiction. Id.

       “[I]n the absence of a fraudulent purpose to defeat removal, the plaintiff may by the

allegations of his complaint determine the status with respect to removability of a case[.]” Great

N. Ry. Co. v. Alexander, 246 U.S. 276, 282 (1918); see also Farmers' Bank & Tr. Co. of

Hardinsburg, Ky., v. Atchison, T. & S.F. Ry. Co., 25 F.2d 23, 27 (8th Cir. 1928). Based on this

principle, Missouri federal courts have found that although 28 U.S.C. § 1445(c) bars the removal

of actions containing claims under Missouri’s Workers’ Compensation Law, an exception to this

rule exists when a plaintiff fraudulently pleads an otherwise non-removable claim to avoid

federal jurisdiction. See Dame v. Sw. Bell Tel. Co., No. 20-CV-00906-SRB, 2021 WL 67213, at

*3 (W.D. Mo. Jan. 7, 2021); Davis v. Villages of Jackson Creek, LLC, Case No. 4:19-CV-01011-

BCW, Doc. 30 at pp. 6–7 (W.D. Mo. July 6, 2020). To establish fraudulent joinder, a defendant

must show that the claim is “so baseless and [intended to deceive] as to constitute a fraudulent

attempt to defeat the jurisdiction of the federal court.” Farmers’ Bank, 25 F.2d at 29; see also

White v. Union Pac. R.R. Co., No. 4:19-CV-00080-DGK, 2019 WL 3400716, at *1 n.3 (W.D.

Mo. July 26, 2019); Dame, 2021 WL 67213, at *3.

       Missouri’s Workers’ Compensation Law provides that “[n]o employer or agent shall

discharge or discriminate against any employee for exercising any of his or her rights under [this

chapter] when the exercising of such rights is the motivating factor in the discharge or

discrimination.” Mo. Rev. Stat. § 287.780) (2017). To state a claim under section 287.780,

Tumlin-Piper must plead facts establishing that: (1) she was employed by United Healthcare

before the injury; (2) she exercised a right under the Missouri Workers’ Compensation Law; (3)




                                                 4
 Case: 4:21-cv-00477-SRC Doc. #: 29 Filed: 07/30/21 Page: 5 of 7 PageID #: 341




Defendants discriminated against or discharged her; and (4) her exercise of rights under the

statute was a motivating factor in her termination. Mo. Rev. Stat. § 287.780 (2017);

Jackson v. Gen. Motors, LLC, No. 4:18-CV-1243 RLW, 2020 WL 3469334, at *34 (E.D. Mo.

June 25, 2020), appeal dismissed, No. 20-2585, 2020 WL 8299751 (8th Cir. Sept. 24, 2020)

(citations omitted). Defendants argue that Tumlin-Piper failed to plead any allegations

establishing that she exercised a right under the statute and thus failed to adequately allege the

second element. Doc. 21 at p. 6.

       Defendants claim that Tumlin-Piper failed to state a claim because she merely alleged

that “Defendants were ‘aware’ of her extreme stress.” Id. at p. 7. Defendants contend that to

exercise her rights, she needed to allege specific facts demonstrating either “how her employer

had notice” or that “she received any medical treatment or was placed on any temporary

restrictions at work so as to put [United Healthcare] on notice . . . .” Id. at pp. 8–9. But Missouri

courts have found such allegations unnecessary because “receiving medical treatment for a work-

related injury, providing notice of such an injury to employer, and ‘interim disability from work’

are incidents of compensable benefits and amount to the exercise of rights under the Workers’

Compensation Law.” Demi v. Sheehan Pipeline Constr., 452 S.W.3d 211, 216–17 (Mo. Ct. App.

2014). In Demi, the court found that the plaintiff’s allegations that she suffered heatstroke at

work, received medical treatment, and stayed home for several days and did not work constituted

sufficient evidence that she exercised her rights under the statute. 452 S.W.3d at 217–18.

Additionally, Davis found that the plaintiff did not fraudulently join a claim under section

287.780 when she alleged that she gave notice to her employer that she suffered from mental

stress due to the work environment. 4:19-cv-01011-BCW, Doc. 30 at p. 5. Here, Tumlin-Piper

alleged that she suffered from mental stress and that United Healthcare “was aware of this



                                                  5
 Case: 4:21-cv-00477-SRC Doc. #: 29 Filed: 07/30/21 Page: 6 of 7 PageID #: 342




injury.” Doc. 3 at ¶ 13. Based on these allegations, the Court concludes Tumlin-Piper asserts a

colorable claim under Missouri’s Workers’ Compensation Law.

       Defendants also note that to recover under Missouri’s Workers’ Compensation Law, “a

claimant must demonstrate ‘by objective standards and actual events’ the amount of work stress

was both ‘work related and was extraordinary and unusual.’” Mantia v. Missouri Dep't of

Transportation, 529 S.W.3d 804, 809 (Mo. 2017) (quoting Mo. Rev. Stat. § 287.120.8).

Consequently, Defendants argue that “[a] plaintiff must not only plead facts that she has been

exposed to work-related stress and that it caused a mental injury, she must also plead facts

establishing that a reasonable person in the same or similar position exposed to similar events

would also have extraordinary and unusual stress.” Doc. 21 at p. 8.

       As explained in Mantia, “[s]ection 287.120.8 provides the framework for determining

when a mental injury is compensable under [Missouri’s Workers’ Compensation Law].” 529

S.W.3d at 808. After clarifying that “the objective standard for determining whether [the]

[e]mployee’s stress was compensable is whether the same or similar actual work events would

cause a reasonable highway worker extraordinary and unusual stress[,]” Mantia provided ways

“[s]uch evidence might be introduced.” Id. at 809. Mantia thus indicates that any determination

regarding whether Tumlin-Piper’s injury may be compensable comes at the evidentiary stage,

not at the pleading stage. Moreover, Defendants provide no authority supporting that this

determination may be made at the pleading stage. And even assuming the Court could determine

at the pleading stage whether the mental injury at issue met the objective standard necessary to

recover under Missouri’s Workers’ Compensation Law, Defendants have failed to provide any

authority establishing that Tumlin-Piper’s claim would be subject to dismissal. As a result, the

Court cannot conclude that Tumlin-Piper’s claim is “so baseless and [intended to deceive] as to



                                                 6
 Case: 4:21-cv-00477-SRC Doc. #: 29 Filed: 07/30/21 Page: 7 of 7 PageID #: 343




constitute a fraudulent attempt to defeat the jurisdiction of the federal court.” Farmers’ Bank, 25

F.2d at 29; compare with White, 2019 WL 3400716, at *2 (denying motion to remand when

plaintiff asserted claim against a prospective employer but Missouri’s Workers’ Compensation

Law “provides for no cause of action against a prospective employer”).

       For the reasons stated above, Defendants have not shown that Tumlin-Piper’s claim

under Missouri’s Workers’ Compensation Law has been fraudulently joined. Thus, pursuant to

28 U.S.C. 1445(c), the action cannot be removed to Federal Court. Additionally, because

Defendants removed this case based solely on diversity jurisdiction—not federal question—the

Missouri Workers’ Compensation Law claim cannot be severed and remanded backed to state

court pursuant to 28 U.S.C. § 1441(c). Nor do Defendants argue that the claim should be

severed pursuant to 28 U.S.C. § 1441(c). Accordingly, the Court grants Tumlin-Piper’s [15]

Motion to Remand. Pursuant to 28 U.S.C. § 1447(c), the Clerk of the Court shall mail a certified

copy of this order of remand to the clerk of the State court.



       So Ordered this 30th day of July 2021.




                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 7
